           Case 2:20-mc-00046-SPL Document 9 Filed 10/30/20 Page 1 of 5




 1   James Everett Shelton
     316 Covered Bridge Road
 2
     King of Prussia, PA 19406
 3   (484) 626-3942
     Jeshelton595@gmail.com
 4
     Plaintiff/Jud$1Dent Creditor. Pro Se
s                                 UNITED STATES DISTRICT COURT
 6                                 FOR mE DISTRICT OF ARIZONA
 7
     JAMES EVERETI SHELTON
8                                                      NO. MC-20-00046-PHX-SPL
                  Plaintiff/Judgment Creditor
9
                     vs.
10   FCS CAPITAL LLC. f/k/a BUSINESS                 EXECUTEE/GARNISBEE'S ANSWER
     DEBT RELIEF LLC                                          AND AFFIDAVlT
11                                                              (Non-Earnings)
12
                  Defendant/Judgment Debtor
     and                                                   (Rule 69, Fed.R. Ov. Pro;
13                                                         A.R.S. §§12-1572 -1597)
     SECURE ACCOUNT SERVICE LLC
14   c/o Stephen R. Stratford,
     430 S. Lake Havasu Avenue, Suite 101
15   Lake Havasu City, A 86403
                                                .:
16
                  Executee/Garnishee.
17

18           State of Arizona      )
                                   ) ss.
19           County of Mohave      )
20                   I am the above-named Exeuctee/Garnishee, or am authoriud by the
            1.
21
             Executee/Gamishee to make this affidavit on their behalf, regarding the Writ of
22
             Execution served on Executee/Gamishee on 10/20/2020
23
             2.       The Executee/Garnishee was     X was not          indebted to or otherwise in
24
            possession of monies of the Judgment Debtor at the time the Writ was served, including
25

26
                                                     -1-
      Case 2:20-mc-00046-SPL Document 9 Filed 10/30/20 Page 2 of 5




 1     without limitation, any accounts in which FCS Capital LLC; f/k/a Business Debt Relief
 2
       LLC has any interest.
 3
       3.       The total amount of indebtedness or monies in the possession of the
 4
       Executee/Garnishee at the time the Writ was served, including, without limitation, any
 5
       accounts in which FCS Capital LLC, f/k/a Business. Debt Relief LLC has any interest, is
 6
       $     28,821.61 .
 7

 8     4.       The total amount of indebtedness or monies of the Judgment Debtor withheld by

 9     the Executee/Garnishee pursuant to the Writ i~ $._·_28_8_2_1_.6_1_.
10     5.       The amount of indebtedness ot monies or the Judgment Debtor not withheld by
11
       the Executee/Garnishee is$ 28550.84 . Reason for not withholding is: Future fees
12        due through 2/2712022. See attached list of countracts.
       6.     At the time the Writ was served upon Executee/Garnishee, Bxecutee/Gamishee
13
       did ~ did not_ have possession of personal property of the Judgment Debtor. If yes,
14
       describe each item, or group of items, of personal property: BDR Reserve Account
15       in the amount of$ 28821.61
       7.      Please list all items of personal property withheld by the Executee/garoishee
16

17     pursuant to the Writ       BDR Reserve account in the amount of$ 28,821.61
18

19     8.       Based upon Executee/Gamishee's knowledge, another person or entity is .K_ is
20
       not __ indebted to the Judgment Debtor, or in possession of personal property of the        f
2.1
       Judgment Debtor. If yes, give names and addresses.      An unnamed law firm who
22
            pays BDF a fee for services rendered. See attachment for list.
23
       9.       If Executee/Garnishee is a corporation, Judgment Debtor now, or at the time the
24

25
       Writ was served, has
                              -    does not have X any stocks, bonds, options or other interest·
                                                -
26     the Corporation. If yes, state the NUMBER and TYPE of shares owned by the Judgment
                                                -2-
         Case 2:20-mc-00046-SPL Document 9 Filed 10/30/20 Page 3 of 5




 1         Debtor, and a DESCRIPTION of any other interest the Judgment Debtor owns in the
 2
            Executee/Garnisbee Corporation as of the date the Writ was served, as shown on the
 3
            Corporation's. records:
 4
            10.    IfExecutee/Gamishee answered "YES" to either question #2 or #6, copies of the
 s
            Writ and su.IDmons, underlying Judgment, Notice to Judgment D~btor, and Request for
 6                                                                            I



 7
           Hearing were delivered to Judgment Debtor on       {}q,!JCL j;, ),rl~           by

 8         __hand delivery,       /    regular first class mail to the address determined to be the best

 9         calculated to reach the Judgment Debtor in a timely manner, or __ seivicepursuant to
10         the Rules of Civil Procedure applicable to a Summons.
11
           11.     Copies of this Answer were delivered on       0(,(f)l;l!l. 30, c3ep.o the Judgment
12
           Debtor, the Judgment Creditor, or Judgment Creditor's attorney, if applicable, by __
13
           band delivery, /regular first class mail to the address determined to be the best
14
           calculated to reach the Judgment Debtor in a timely manner, service pursuant to the Rule
15
           of Civil Procedure applicable to a Summons, at the following address:
16

17

18          12.    Executee/Gamishee's name, mailing address and telephone number is:
                      Secure Account Service LLC
19                    c/o T'Shura Elias
                      Lundberg & Elias, PLLC
20                    3640Hwy 95, Suite 140
                      Bullhead Citv, AZ 86442
21          13.    I have read the foregoing document and know of my own knowledge that the fa

22         stated therein are true and correct.


                                                                                                           I
23         WHEREFORE, Executee/Garnishee prays that Executee/Gatnishee be discharged on this
24
     Answer and that the Court award Executee/Garnishee reasonable compensation in the amount of
25

26
     $_ __
                     Legal Fees plus processing fees of$ 50.00 per month for
                     processing monthly payments. Payments to be calculated
                                                                                                           I
                      on all active contracts as Jisled in attachment..

                                                                                                           I
                                                                                                           I
                                                                                                           l
                         Case 2:20-mc-00046-SPL Document 9 Filed 10/30/20 Page 4 of 5



I
1
        Contract Name             End date      Appx. Mthly. Total Fees Due

I       Lee 2nd
        Schwind
                                   12/24/2020
                                     1/7/2023
                                                $ 1,214.00 $
                                                $   108.80 $
                                                                    3,64234
                                                                    2,393.76

I       Nevels
        Buday
        Haynes
                                     4/5/2021
                                          due
                                    5/10/2021
                                                $

                                                s
                                                    443.00 $
                                                $ 1,451.00 $
                                                    366.00 $
                                                                      443.()4
                                                                    1,451.66
                                                                    2,564.05

I       Cook
        Uddin
        Chepuri
        Jordan
                                   11/21/2020
                                    5/20/2021
                                     2/6/2021
                                     7/3/2022
                                                $
                                                $
                                                $
                                                $
                                                    255.00 $
                                                    229,00 $
                                                     281.00 $
                                                      23.00 $
                                                                      5U.. 25
                                                                    1,833.04
                                                                    1,126.60
                                                                      972.30
        Siritpakul                   3n/2022    $    322.00 $       5,487.05
        Siritpakul 2nd              2/27/2022   s    4n.oo   s      8,125.75
                             tlll'11ftfii'W'Dii Dtiiii1HII


                  --------------------·                                    ------· -----------·· ·····-·-,
         Secure Account Service LLC {SAS}Is a payment processor for dlents of acertaln law
         firm. Business OebtRelief (BDR) is P<~ld a certain amount each month for their services
         to the law firm. The faw firm can change t!toceswrs at any time. In which case SAS
         woyld have-no control or acc-esHo=anv·futunl fees-thatanu:urrently-sehedl.!fed to be
         paid to BOR, Clients can also cbanu or drop out of their agreement with tbe law firm
         for any number of reasons. renc!erlng their agreement void and previously scheduled
         fees are never oaid. As a payment Processor· SAS has ab5olute!v no comrol over these
         cjrcymsfanc;es. The only f~s belonging to BDR, that SAS currently In its custody, Is the
         BDR Reserve account ($28,821.61). SAS holds Reserve aec'ounts until there are no
         more act!ve.con~racts, at which time, the funds· are returned to the owner and their
         accounts with SAS are closed.
    l

    _,   -------~---····-------····------------------------
         Case 2:20-mc-00046-SPL Document 9 Filed 10/30/20 Page 5 of 5




     1

     2

     3

     4    SUBSCRIBED AND SWORN on (}              ~ { W. ;;)000
    5

    6

     7

    8
                     TERRIL. MCELRATH
                      NOTARY PUIII.IC · AA120NA
     9                   MOHAVE COIJijTY
                       COMMISSION # 562074
                      MY COMMISSJ<lN EXPI'IES
    10                   ocrotlS\ '' 2012


    11

    12

    13

    14

    15

    16

    17

•   18

    19

    20

    21

    22

    23

    24

    25

    26
                                                  -4-
